               Case 20-50601-LSS         Doc 4-1     Filed 07/23/20     Page 1 of 3




                                 CERTIFICATE OF SERVICE

        I, Gregory J. Flasser, certify that I am, and at all times during the service of process was,
not less than 18 years of age and not a party to the matter concerning which service of process
was made. I further certify that the service of this summons and a copy of the complaint was
made July 10, 2020 by:


■Mail Service: Via certified mail at the addresses listed on Exhibit 1 attached hereto.
□ Personal Service:
□ Residence Service: By leaving the process with the following adult at:
□ Certified Mail Service on an Insured Depository Institution: By sending the process by
   certified mail addressed to the following officer of the defendant at:

□ Publication: The defendant was served as follows: [Describe briefly]
□ State Law: The defendant was served pursuant to the laws                       of the State of
   ________________________, as follows: [Describe briefly]

       Under penalty of perjury, I declare that the foregoing is true and correct.

Date: July 23, 2020                           /s/ Gregory J. Flasser
                                              Gregory J. Flasser (No. 6154)

               Print Name:            Gregory J. Flasser

               Business Address:    Bayard, P.A.
                                    600 North King Street, Suite 400
                                 CERTIFICATE
                                    Wilmington,OFDESERVICE
                                                    19801
                                      Case 20-50601-LSS    Doc 4-1      Filed 07/23/20     Page 2 of 3




                                                                 Exhibit 1

                                                          (Service Addresses)

            Defendant                        Service Address       Suite or Box             City     State          Zipcode      Country
                                        Delaware Department of
Arrowood Indemnity Company                                         841 Silver Lake Blvd.     Dover       Delaware   19904-2246    USA
                                        Insurance Commissioner
                                        Delaware Department of
Chubb Custom Insurance Company                                     841 Silver Lake Blvd.     Dover       Delaware   19904-2246    USA
                                        Insurance Commissioner
                                        Delaware Department of
Columbia Casualty Company                                          841 Silver Lake Blvd.     Dover       Delaware   19904-2246    USA
                                        Insurance Commissioner
                                        Delaware Department of
Continental Insurance Company                                      841 Silver Lake Blvd.     Dover       Delaware   19904-2246    USA
                                        Insurance Commissioner
                                        Delaware Department of
Federal Insurance Company                                          841 Silver Lake Blvd.     Dover       Delaware   19904-2246    USA
                                        Insurance Commissioner
The Continental Insurance Company
as successor in interest to certain     Delaware Department of
                                                                   841 Silver Lake Blvd.     Dover       Delaware   19904-2246    USA
policies issued by Harbor Insurance     Insurance Commissioner
Company
Insurance Company of North              Delaware Department of
                                                                   841 Silver Lake Blvd.     Dover       Delaware   19904-2246    USA
America                                 Insurance Commissioner
National Union Fire Insurance
Company of Pittsburgh, PA as            Delaware Department of
                                                                   841 Silver Lake Blvd.     Dover       Delaware   19904-2246    USA
successor by merger to Landmark         Insurance Commissioner
Insurance Company
                                        Delaware Department of
Lexington Insurance Company                                        841 Silver Lake Blvd.     Dover       Delaware   19904-2246    USA
                                        Insurance Commissioner
                                        Delaware Department of
Liberty Mutual Insurance Company                                   841 Silver Lake Blvd.     Dover       Delaware   19904-2246    USA
                                        Insurance Commissioner
                                        Delaware Department of
National Surety Corporation                                        841 Silver Lake Blvd.     Dover       Delaware   19904-2246    USA
                                        Insurance Commissioner
                                  Case 20-50601-LSS      Doc 4-1   Filed 07/23/20      Page 3 of 3




National Union Fire Insurance         Delaware Department of
                                                               841 Silver Lake Blvd.     Dover       Delaware   19904-2246   USA
Company of Pittsburgh, PA             Insurance Commissioner
The Continental Insurance Company
                                      Delaware Department of
successor by merger to Niagara Fire                            841 Silver Lake Blvd.     Dover       Delaware   19904-2246   USA
                                      Insurance Commissioner
Insurance Company
Pacific Employers Insurance           Delaware Department of
                                                               841 Silver Lake Blvd.     Dover       Delaware   19904-2246   USA
Company                               Insurance Commissioner
The Insurance Company of the State    Delaware Department of
                                                               841 Silver Lake Blvd.     Dover       Delaware   19904-2246   USA
of Pennsylvania                       Insurance Commissioner
Westchester Surplus Lines Insurance
                                      Delaware Department of
Company (fka Industrial Insurance                              841 Silver Lake Blvd.     Dover       Delaware   19904-2246   USA
                                      Insurance Commissioner
Company of Hawaii)
